Citation Nr: 0627158	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which continued to deny service 
connection for major depression and denied service connection 
for a hearing condition.  

The record reflects that the veteran was scheduled to testify 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing) in November 2002, but that he failed to report for 
that hearing.  

In January 2004 the Board reopened the claim of entitlement 
to service connection for a major depressive disorder and 
remanded that claim and the claim of entitlement to service 
connection for hearing loss for further development.  

In September 2005 the RO granted service connection for major 
depression with a 70 percent evaluation.  This grant 
constitutes a full grant of the benefit sought in regard to 
that issue.  In February 2006 the RO granted entitlement to a 
total disability rating based on unemployability (TDIU).  


FINDING OF FACT

On August 10, 2006, prior to the promulgation of a decision 
in the appeal, the Board received a statement from the 
veteran indicating that he was satisfied with the 100 percent 
rating based on individual unemployability and requesting 
withdrawal of all appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the August 2006 statement, the veteran requested 
withdrawal of all appeals.  As the veteran has withdrawn his 
current appeal, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  


ORDER

The claim of entitlement to service connection for hearing 
loss is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


